                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                        )
 NuStar Farms, LLC, Anthony Nunes, Jr., )                 Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                )
                                        )
            Plaintiffs,                 )
 v.                                     )
                                        )               Declaration of Nathaniel S. Boyer
 Ryan Lizza and Hearst Magazine Media, )
 Inc.,                                  )
                                        )
            Defendants.                 )
                                        )

       I, Nathaniel S. Boyer, declare as follows:

       1.      I represent Defendants Ryan Lizza and Hearst Magazine Media, Inc.

(“Defendants”) as an attorney of record in this case admitted pro hac vice. I make this

declaration based on my personal knowledge and, if called as a witness, I could and would testify

competently to the facts stated herein. I make this declaration in connection with Defendants’

Resisted Motion to Compel Responses to Third-Party Litigation Funding Discovery Requests

(the “Motion”) and the brief in support of that Motion.

       2.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the

transcript of the deposition of Devin Nunes, taken on August 10, 2021.

       3.      Attached hereto as Exhibit B is a true and correct copy of excerpts from the

transcript of the deposition of Plaintiff Anthony Nunes, III, in both his individual capacity and as

the 30(b)(6) corporate representative for NuStar, taken on July 14, 2021.

       4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the

transcript of the deposition of Lori Nunes, taken on July 16, 2021.

       5.      Attached hereto as Exhibit D is a true and correct copy of excerpts from the


                                   1
    Case 5:20-cv-04003-CJW-MAR Document 147-2 Filed 08/23/21 Page 1 of 3
transcript of the deposition of Plaintiff Anthony Nunes, Jr., taken on July 15, 2021.

       6.      Attached hereto as Exhibit E is a true and correct copy of excerpts from the

transcript of the deposition of Toni Dian Nunes, taken on July 19, 2021.

       7.      Because Plaintiffs’ counsel designated these transcripts as Counsel’s Eyes Only,

or the time to designate the transcripts as Counsel’s Eyes Only has not yet expired, Exhibits A

though E are filed under seal pursuant to the Protective Order entered in this case.

       8.      I have, on multiple occasions, attempted to obtain from Plaintiffs documents and

information concerning third-party litigation funding. This issue was discussed in one or more

meet and confer discovery conferences among counsel for the parties and a case management

conference before Magistrate Judge Mark A. Roberts. Counsel for Plaintiffs has repeatedly

advised me that Plaintiffs will not produce such discovery to Defendants and the parties have

told the Court they are at an impasse on this discovery, thereby necessitating the Motion.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this

23rd day of August, 2021, at Myrtle Beach, Horry County, South Carolina.

                                                     /s/ Nathaniel S. Boyer
                                                     Nathaniel S. Boyer




                                   2
    Case 5:20-cv-04003-CJW-MAR Document 147-2 Filed 08/23/21 Page 2 of 3
                                    Certificate of Service

       The undersigned certifies that a true copy of Declaration of Nathaniel S. Boyer was
served upon the following parties through the court’s CM/ECF electronic filing system on
August 23, 2021.

                                                  /s/ Katie Miller
Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs
US.134326962.01




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 147-2 Filed 08/23/21 Page 3 of 3
